Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 13, 2020

                                      No. 04-20-00315-CV

                                     Diamandina GUERRA,
                                          Appellant

                                                v.

                    Monica GARZA, Individually and El Tigre Food Stores,
                                       Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-17-35
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER

        On August 31, 2020, we ordered appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction because it appeared that the trial court may not have rendered a
final judgment or an appealable interlocutory order. On September 24, 2020, appellant filed a
letter and attached an “Order Confirming Arbitration Award and Final Judgment,” which was
signed by the trial court on September 16, 2020. Appellant, however, has not caused a
supplemental clerk’s record containing the trial court’s order to be filed in our court.
Accordingly, we RETAIN this appeal on our docket and ORDER appellant to cause a
supplemental clerk’s record containing the trial court’s September 16, 2020 order to be filed in
our court within fifteen days of this order. If appellants fail to cause a supplemental clerk’s
record to be filed within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b).

        It is further ORDERED that appellant must file an amended brief within fifteen days
from the date the supplemental clerk’s record is filed with our court. Appellant is reminded that
her brief must include appropriate citations to the clerk’s record. See id. R. 38.1(g), (i).




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court